         Case 1:04-cr-00801-PKC Document 773
                                         772 Filed 04/27/20
                                                    04/24/20 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007



                                                       April 24, 2020
                                           Appearance originally scheduled for April 28, 2020 is
By ECF
                                           adjourned to May 6, 2020 at 12:00 p.m.
The Honorable P. Kevin Castel              SO ORDERED.
United States District Judge               Dated: 4/24/2020
Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, New York 10007

   Re:     United States v. Bobby Weston, 04 CR 801 (PKC)

Dear Judge Castel,

        Following a recent Order of the Court on April 15, 2020, the parties are scheduled to return
next before the Court on April 28, 2020 at 12:00 PM, when the Government anticipates that the
defendant will admit the first of two specifications alleged against him in the pending violation of
supervised release proceedings and that the parties will proceed to sentencing. At approximately
the same time as the Court set this next appearance, the Government understands that amidst the
coronavirus pandemic, the Southern and Eastern Districts of New York adopted a framework with
the Bureau of Prisons (“BOP”) to facilitate the remote appearance of detained defendants, like the
defendant, by videoconference and teleconference from the Metropolitan Correctional Center
(“MCC”) where the defendant is detained. Pursuant to this framework, the Government
understands that the Southern District of New York is able to schedule videoconferences and
teleconferences through Ms. Krajick, the Clerk of Court, for defendants detained at the MCC on
Mondays, Wednesdays, and Fridays. The Government has been in communication with the BOP
about facilitating the defendant’s remote appearance from the MCC on April 28, 2020, a Tuesday,
and understands from the BOP, which has conscientiously attempted to make the defendant
available pursuant to the Order of the Court, that a conflict exists as a result of the recently adopted
framework. Accordingly, the Government respectfully requests on behalf of the parties an
adjournment of the next appearance from April 28, 2020 to May 6, 2020, a Wednesday, at 10:00A,
a date and time that the Government understands is convenient for the Court. If the Court is able
        Case 1:04-cr-00801-PKC Document 773
                                        772 Filed 04/27/20
                                                  04/24/20 Page 2 of 2
                                                                                       Page 2


to confirm this date and time with Ms. Krajick, then the Government will follow up with the BOP
to ensure the remote appearance of the defendant.

                                              Respectfully,

                                              GEOFFREY S. BERMAN
                                              United States Attorney


                                        By:
                                              Thomas John Wright
                                              Assistant United States Attorney
                                              (212) 637-2295


cc: Veronica Dignam (United States Probation Office) (By Email)
    Leo Aldridge (Counsel to Defendant Bobby Weston) (By ECF)
